Electronically Filed
                                                         Supreme Court
                                                         SCPR-11-0001094
                                                         17-JAN-2012
                        NO. SCPR-11-0001094              09:34 AM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              IN RE LAWRENCE R. DANIELS, Petitioner.


                         ORIGINAL PROCEEDING

       ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By:    Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

           Upon consideration of Petitioner Lawrence R. Daniels’
petition to resign and surrender his license to practice law in
the State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai#i (RSCH), and the
affidavits and exhibits in support thereof,
           IT IS HEREBY ORDERED that the petition is granted.
           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rule 2.16(a), (b), (d), and (g).
           IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Lawrence R. Daniels, attorney number 1424, from
the roll of attorneys of the State of Hawai#i, effective with the
filing of this order.
           DATED:   Honolulu, Hawai#i, January 17, 2012.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.
                                /s/ James E. Duffy, Jr.
                                /s/ Sabrina S. McKenna